Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This application is in condition for allowance except for the following formal matters: 
OBJECTION/S TO THE DRAWINGS
The drawing/photograph disclosure is objected to because figures 1.1 and 1.2 appears to be inconsistent with figures 1.3, 1.5 and 16. Specifically, in figures 1.1 and 12 the intersection of the neck and the body appears to be smooth curve and in figures 1.2,1.5 and 1.6 the transition is shown as a sharp edge. Applicant is required to correct the drawings the consistently show the claimed design. (see annotated drawing below)


    PNG
    media_image1.png
    820
    748
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.



OBJECTION/S TO THE SPECIFICATION

The specification should be amended to provide descriptions for each of the figures as follows: 
is a . 
is a.
Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a)II.

If applicant’s response to the requirements set forth above is incomplete or includes new matter, the examiner may hold the response non-compliant.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm'r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
The claimed design is allowable. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. [ 1 ].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Pratt whose telephone number is (571)272-2145.  The examiner can normally be reached on 5:00 - 1:00 MT M - F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Fox can be reached on (571)272-4456. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A. Pratt/             Primary Design Examiner, Art Unit 2914